Opinion issued August 28, 2018




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-17-00435-CV
                            ———————————
RUCKER LAW FIRM, P.L.L.C. AND HAMILTON G. RUCKER, Appellants
                                         V.
JAN WOODARD FOX, P.L.C., JAN WOODARD FOX, DENNIS C. REICH
          AND REICH & BINSTOCK, LLP, Appellees


                    On Appeal from the 164th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-44662


                          MEMORANDUM OPINION

      Appellants, the Rucker Law Firm, P.L.L.C. and Hamilton G. Rucker, appeal

the trial court’s May 16 and July 31, 2017 orders on summary judgment.

      On October 20, 2017, appellees filed a motion to dismiss the appeal because

the trial court had not ruled on their counterclaims and thus had not rendered a final
judgment. On November 7, 2017, we abated the appeal to clarify whether the

summary judgment orders were final. On December 21, 2017, a supplemental

clerk’s record was filed stating that the case was set for trial on counterclaims and

“Intervenor’s claims” on April 23, 2018. On May 31, 2018, we notified appellants

that we intended to dismiss the appeal for want of jurisdiction unless they could

show how this Court has jurisdiction over this appeal. Appellants did not respond.

      Generally, appellate courts only have jurisdiction over appeals from final

judgments. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); N.E.

Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966). To be final, a

judgment must dispose of all issues and parties in a case. Aldridge, 400 S.W.2d at

895. A summary judgment order is final for purposes of appeal only if it either

“actually disposes of all claims and parties then before the court . . . or it states with

unmistakable clarity that it is a final judgment as to all claims and all parties.”

Lehmann, 39 S.W.3d at 192–93; see N.Y. Underwriters Ins. Co. v. Sanchez, 799
S.W.2d 677, 678–79 (Tex. 1990) (“In the absence of a special statute making an

interlocutory order appealable, a judgment must dispose of all issues and parties in

the case, including those presented by counterclaim or cross action, to be final and

appealable.”).

      Because the counterclaims and intervenor’s claims have not been finally

disposed of and remain pending, we agree with the appellees that the trial court has


                                            2
not rendered a final judgment. See Palavan v. McCulley, Boulevard Realty LLC,

No. 01-14-00604-CV, 2015 WL 1544520, at *1–2 (Tex. App.—Houston [1st Dist.]

Apr. 2, 2015, no pet.) (concluding that court lacked jurisdiction because

counterclaims remained pending).

      Accordingly, we grant appellees’ motion and dismiss appellants’ appeal for

lack of jurisdiction. We overrule any pending motions as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                        3